Judge Phillips
dissenting.
That a worker otherwise subject to the Workers’ Compensation Act cannot recover from his employer for injuries accidentally sustained or negligently inflicted cannot and perhaps should not be gainsaid. But in my opinion the Workers’ Compensation Act does not and should not immunize employers against liability for injuries wantonly, wilfully or intentionally inflicted. Though it obviously will be very difficult, indeed, for the plaintiff to prove her case, the allegation that she was injured because of defendant’s wilful, wanton and intentional acts gives her the right to try, in my opinion.